UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 29, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12696 Plantronics, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0207692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 345 Encinal Street Santa Cruz, California 95060 (Address of principal executive offices) (Zip Code) (831) 426-5858 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer S Accelerated filer £ Non accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S. As of January 25, 2008, 48,852,799 shares of common stock were outstanding. Plantronics, Inc. FORM 10-Q TABLE OF CONTENTS PART I- FINANCIAL INFORMATION Page No. Item 1.Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of March 31, 2007 and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2006 and 2007 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2006 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 36 PART II-
